      Case 5:18-cv-00680-JKP-RBF Document 111 Filed 07/29/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RUSSELL ZINTER ET AL.,                            §
                                                  §
                   Plaintiff,                     §                 5-18-CV-680-JKP-RBF
                                                  §
vs.                                               §
                                                  §
CHIEF JOSEPH SALVAGGIO ET AL.,                    §
                                                  §
                   Defendant.                     §
                                                  §
                                                  §
                                                  §


                                AMENDED SCHEDULING ORDER

        Before the Court is the Joint Motion to Extend Scheduling Order Deadlines. See Dkt. No.
102. The Motion, Dkt. No. 102, is GRANTED, and the disposition of this case will be controlled
by the following Amended Scheduling Order. In accordance with Federal Rule of Civil
Procedure 6(a), if a deadline set in this order falls on a weekend or a holiday, the effective day
will be the next business day.

   In light of the number of extensions granted and length of the extension requested,
however, the parties are specifically advised that absent a particularized showing of good
cause and diligence, any further extension request will be disfavored.

1. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before September 27, 2021.

2. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before October 25, 2021.

3. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

4. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new




                                                  1
      Case 5:18-cv-00680-JKP-RBF Document 111 Filed 07/29/21 Page 2 of 2




   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

5. Parties shall initiate all discovery procedures in time to complete discovery on or before
   December 13, 2021. Written discovery requests are not timely if they are filed so close to
   this deadline that under the Federal Rules of Civil Procedure the response would not be due
   until after the expiration of the deadline. See Local Rule CV-16(e). Counsel may by
   agreement continue discovery beyond the deadline. The parties are advised that should they
   agree to extend discovery beyond the deadline, there will be no intervention by the Court
   except in exceptional circumstances. No trial setting or other deadline set forth herein will be
   vacated due to information obtained in post-deadline discovery. See id.

6. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
   on or before December 28, 2021.

7. On or before December 28, 2021, the parties shall file any Daubert motions and challenge to
   or motion to exclude expert witnesses. Any such motion must specifically state the basis for
   the objection and identify the objectionable proposed testimony.

8. On or before January 24, 2022, parties shall file any dispositive motions, including motions
   for summary judgment on all or some of the claims. Further, notwithstanding any deadline
   provided herein, no motion (other than a motion in limine) may be filed after this date except
   for good cause.

9. The Court will set dates for trial and the final pretrial conference after ruling on any
   dispositive motions or after the deadline for such motions passes without a pertinent filing.
   At that time, the Court will also set appropriate deadlines for trial and pretrial conference
   matters.

10. All other deadlines set forth in the Court’s prior governing scheduling orders and not
    modified herein shall remain in full force and effect.

   IT IS SO ORDERED.

   SIGNED this 29th day of July, 2021.




                                      RICHARD B. FARRER
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
